DETAILED ACTION
Application 16/624319, “METHOD FOR MANUFACTURING POSITIVE ELECTRODE ACTIVE MATERIAL, AND SECONDARY BATTERY”, is the national stage entry of a PCT application filed on 6/14/18, and claims priority from a foreign application filed on 6/27/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 1/14/21.  

Response to Arguments
Applicant’s arguments filed on 1/14/21 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Kumar paragraphs [0078, 0036, 0076] describe combining LiF and subsequently heating the mixture at only 450 to 750 °C due to the volatility of LiF, which lies below the claimed temperature range, therefore, a skilled artisan would not modify the mixed source of Fujiki to include LiF and fire at the high temperatures of Fujiki.  
In response, Kumar paragraphs [0036] and [0076] generally teach that LiF is volatile and may have decreased dopant incorporation at “high temperature”, but do not quantitatively define “high temperature” in the context of paragraph [0036].  Further, paragraph [0036] expressly states, “it would seem that reasonable adjustment of the reaction conditions should provide for some fluorine doping through the high temperature process”, suggesting that high there is conflicting information in the literature regarding fluoride doping”, indicating that the matter is not considered settled but is instead left for a skilled artisan to evaluate.  Therefore, Kumar does not teach away from any specific temperature value or range and further teaches that adjustment of conditions can facilitate effective doping process even at “high temperatures”.  
Additionally, it is noted that paragraph [0078] teaches that a mixture including LiF “can be heated to a temperature from about 450 °C to about 750 °C”.  However, this numerical teaching i) does not introduce a required range, but instead only introduces a preferred range by use of the “can be” language, and ii) overlaps the range suggested by Fujiki at least because 800 °C as in Fujiki Example 2 is not clearly distinguishable from the ambiguous limit “about 750 °C” as in Kumar paragraph [0078].  
Accordingly, the teachings of Fujiki are not found to teach away from or be mutually exclusive with the teachings of Kumar on heat treatment temperature or with the claimed invention. 

A skilled artisan in the art would have understood that the lack of disclosure regarding impurities in the raw materials of Fujiki does not establish the raw materials as free of impurities.  Applicant points to Table 1 and paragraphs [0440, 0441, 0449, and 0499] of the published application in support of the argument.  
In response, the arguments of counsel does not take the place of evidence in the record (MPEP 716.01 (c) II).  In this case, there is no evidence tending to show that the materials of Fujiki would include impurities, or more particularly would include an amount of impurity so as to deviate from the claimed invention. The relied on sections of the published application describe desirable effects associated with purer materials, but do not provide evidence tending to show that the embodiments of Fujiki and/or the combined embodiments described in the art rejections would fail to possess the claimed purity.  

Fujiki Example 5 discloses a fluorine to magnesium ratio lying within the claimed range; however, the Fujiki-Kumar combination proposed by the Office would add additional LiF in view of Kumar.  Thus, the combined embodiment would not possess a fluorine to magnesium ratio lying within the claimed range.  
In response, Kumar is not relied on to teach a desirable concentration of the included constituents, but is instead relied on to teach the use of LiF dopant and MgF2 dopant in order to add the lithium, magnesium and fluorine.  The means for adding the lithium, magnesium and fluoride dopant does not directly affect or imply a specific concentration which may be achieved.

Regarding claims 35 and 36, the Office cites MPEP 2144.05 IIA which states, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is 2.  It follows that the Fujii-Kumar combination does not encompass the claimed range and MPEP 2144.05 IIA is not applicable.  
In response, MPEP 2144.05 IIA in relevant part [emphasis added] states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
In consideration of this section, “differences in concentration” implies a distinction between the concentration of the prior art and that of a claimed invention, and does NOT rely on overlapping ranges as does MPEP 2144.05 I.  To that point, the In re Aller example demonstrates a case wherein the value of concentration disclosed by the prior art did not lie within the claimed range, but the claim was nevertheless held to be prima facie obvious.  In the case of the instant invention, absent a showing of criticality, the LiF:MgF2 ratio merely represents a difference in concentration not demonstrated to be critical; therefore, a prima facie case of obviousness over the cited art exists.  

Further regarding claims 35 and 36, the Office relies on Nagamaya to strengthen the prima facie case of obviousness by teaching or suggesting “a desirable ratio of excess Li to Mg being 0.2 to 1”; however, the embodiments of Nagayama relied on by the Office describe a lithium amount in the final product, not a molar ratio of LiF to MgF2 in a reactant mixture.  Moreover, the Office refers to a ratio of “excess” Li to Mg, not a general ratio of Li to Mg which would be 1.01/0.05 lying outside the claimed range.  
In response, the combined embodiment rejection proposes to add LiF and MgF2 as dopants to modify the concentration of Li, Mg and F from that of a previously formed composite oxide, LiCoO2.  Accordingly, any deviation from the simple lithium cobalt oxide* LiCoO2 is achieved by adding of the dopant thereto.  Comparing simple LiCoO2 to a Nagayama composition, e.g. Li1.01Co0.945Mg0.05Al0.005O2 at Nagayama Example 1, indicates that the Nagayama concentration has an excess lithium amount of 1.01 – 1.00 = 0.01, and an excess magnesium amount of 0.05 – 0.00 = 0.05.  Supplying this excess lithium and excess magnesium by use of dopants means that 0.01 parts of dopant lithium is required, while 0.05 parts of dopant magnesium is required.  It follows to use a LiF:MgF2 dopant ratio of 0.01:0.05, meaning 0.2:1 [or x=0.2 in the notation of claim 35].  Accordingly the prima facie case of obviousness is strengthened by including the teaching of Nagayama which describes specific embodiments having excess lithium and magnesium concentrations which correspond to adding LiF and MgF2 dopants in a 0.2:1 ratio.
2 as “simple lithium cobalt oxide at paragraph [0147] and Figure 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534) and Kumar (US 2010/0086854). 
Regarding claims 29-34, Kumar teaches a method for manufacturing a positive electrode active material for a lithium-ion battery (abstract, paragraph [0010]) comprising steps of:
providing a ‘mixed source’ which includes a fluorine source and a magnesium source (“MgF2” at Table 1 Example 5 functions as a fluorine source and a magnesium source), 
providing a composite oxide containing lithium, a transition metal, and oxygen (“LiCoO2” at Table 1 Example 5 is a composite oxide containing lithium, a transition metal, and oxygen),
forming a second mixture by mixing the composite oxide with the ‘mixed source’ (“the raw material powder is mixed and weighed”, paragraph [0076]), and

wherein in the composite oxide, concentrations of elements other than the lithium, the transition metal, and the oxygen are less than or equal to 5,000 ppm wt when analysis is performed by a glow discharge mass spectroscopy (Example 5 does not suggest the presence of any elements other than lithium, cobalt and oxygen in the LiCoO2 composite oxide),
wherein a proportion of fluorine to magnesium in the ‘mixed source’ is higher than or equal to 2 and less than or equal to 3.9 as a molar ratio (“MgF2” of Table 1 Example 5 provides a fluorine to magnesium ratio of 2), and
wherein an atomic ratio of the transition metal (TM) in the composite oxide included in the second mixture to magnesium (MgMix1) included in the first mixture is TM : MgMix1 = 1 : y (0.0005 ≤ y ≤ 0.03) (Table 1 Example 5 teaches Co:Mg = 100:1).

Fujiki does not appear to teach wherein the ‘mixed source’ includes a lithium source, and specifically is “a first mixture [attained] by mixing a lithium source, a fluorine source, and a magnesium source”, as claimed.
In the battery art, Kumar teaches that it is desirable for a LiMO2 type positive electrode material to be made higher in lithium by doping (paragraph [0031]).  Kumar further teaches that LiF may be added to an oxide composition as a dopant in order to provide additional lithium and additional fluorine (paragraphs [0078]). Kumar further teaches that magnesium is a desirable metal for addition and that magnesium and fluorine may be added by use of MgF2 dopant (paragraph [0077]). 
2 as co-dopants for the benefit of raising lithium concentration and providing all of lithium, magnesium and fluorine through the doping process as taught by Kumar.  Moreover, it would have been obvious to provide as the mixed source, a mixture of LiF and MgF2 for the benefit of simplifying the process, instead of requiring separate steps for doping with LiF and doping with MgF2.  It is noted that the selection of any order of mixing ingredients is prima facie obvious, absent a showing of criticality associated with the order (MPEP 2144.04 IVC).  

Further regarding claims 29 and 36, heating the second mixture performed at higher than or equal to 600° C and lower than or equal to 950 °C and for longer than or equal to 3 hours is obvious over the disclosure of Fujiki. 
Table 1 Example 5 teaches heat treatment of 900 °C for 2 hrs, teaching the required temperature, while Example 2 teaches heating at 4 hrs instead of 2 hrs, thereby teaching within the claimed time range.  To elaborate, Example 2 couples the increased heating time (4 hrs) with a decreased firing temperature (800 °C), indicating that the temperature/time recipe is subject to experimentation.  Paragraph [0076] further teaches controlling firing temperature and time in order to control absorption edge energies.  
Accordingly, the particular temperature/time recipe is taught to be an obvious to optimize result effective variable with the selection of temperatures and times lying within the claimed embodiments (600 to 950 °C for ≥ 3 hrs. as in claim 29 and 35; ≥ 900 

Further regarding claims 31-34, together Fujiki and Kumar teach the first mixture being comprised of two compounds, which are LiF and MgF2, as previously described.  

Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fujiki (US 2013/0052534), Kumar (US 2010/0086854) and Nagayama (US 2004/0142241). 
Regarding claims 29-36, Fujiki and Kumar remain as applied to claims 29-34, and teaches a method of manufacturing a positive electrode active material including the use of LiF and MgF2 to provide excess lithium and magnesium to the formed positive electrode active material as previously described, but does not appear to teach wherein a molar ratio of the lithium fluoride (LiF) and the magnesium fluoride (MgF2) is LiF : MgF2 = x : 1 (0.1 ≤ x ≤ 0.5).
However, it has been held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05 IIA).  In this case, no criticality is demonstrated to be associated with the claimed LiF to MgF2 molar ratio range in the context of claims 35 and 36, therefore, the claimed range does not impart patentability to the claimed invention.  
1.01 and  Mg0.05 at page 4).
It would also have been obvious to a person having ordinary skill in the art at the time of invention to provide the lithium fluoride (LiF) and the magnesium fluoride (MgF2) at a LiF : MgF2 ratio of 0.1:1 to 0.5:1, as claimed, for the benefit of providing a desirable positive electrode active material possessing at least some of the benefits taught by Nagayama to be associated with a Li:Mg ratio of 0.2:1, which lies within the claimed range.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723